UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1543


In re: TRAVIS DENORRIS ARNOLD,

             Petitioner.



                           On Petition for Writ of Mandamus
                 (Nos. 1:08-cr-00322-TDS-1; 1:16-cv-00725-TDS-JEP)


Submitted: September 28, 2017                                     Decided: October 2, 2017


Before WILKINSON, MOTZ, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Travis Denorris Arnold, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Travis Denorris Arnold petitions for a writ of mandamus, alleging the district

court has unduly delayed acting on his 28 U.S.C. § 2255 (2012) motion. He seeks an

order from this court directing the district court to act. Our review of the district court’s

docket reveals that the district court dismissed the motion on June 23, 2017.

Accordingly, because the district court has recently decided Arnold’s case, we deny the

mandamus petition as moot. We grant leave to proceed in forma pauperis.            We deny

Arnold’s motion to suspend appellate proceedings. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.



                                                                       PETITION DENIED




                                             2